Although I agree with the majority that there was not a strong showing that Wal-Mart engaged in stubborn, unfounded litigiousness, I must respectfully dissent for another reason.
The Court of Appeals remanded to the Full Commission for consideration of plaintiff's request for attorney fees pursuant to N.C. Gen. Stat. § 97-88.1. However, both parties appealed the case from the Full Commission to the Court of Appeals. I therefore believe it is also incumbent upon the Full Commission to consider whether plaintiff is entitled to attorney fees pursuant to N.C. Gen.Stat. § 97-88 and I would award fees pursuant to the latter statutory section for the time and trouble of defending against defendant's appeal to the Court of Appeals.
This 21st day of April 2002.
  S/_____________ THOMAS J. BOLCH COMMISSIONER